



Exhibit 10.5


EXECUTION VERSION

ADVISORY MANAGEMENT AGREEMENT
This ADVISORY MANAGEMENT AGREEMENT (this “Agreement”) is entered into on
February 10, 2017, among BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland
corporation (the “Company”), BEHRINGER HARVARD OPPORTUNITY OP I LP, a Texas
limited partnership (the “Operating Partnership”), and LSG-BH I ADVISOR LLC, a
Delaware limited liability company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Operating Partnership was organized to acquire, own, operate, lease
and manage real estate properties on behalf of the Company; and
WHEREAS, BHO, Inc., a wholly owned subsidiary of the Company, is the general
partner of the Operating Partnership; and
WHEREAS, Behringer Harvard Opportunity Advisors I, LLC (the “Behringer Advisor”)
previously provided advisory services to the Company pursuant to that certain
Fourth Amended and Restated Advisory Management Agreement dated as of May 31,
2016, as amended from time to time (the “Behringer Advisory Agreement”); and
WHEREAS, the Behringer Advisor and the Company are entering into that certain
Termination of Advisory Management Agreement concurrently with the execution of
this Agreement pursuant to which the Behringer Advisory Agreement will be
terminated; and
WHEREAS, the Advisor and the Behringer Advisor are entering into that certain
Transition Services Agreement pursuant to which the Behringer Advisor will
provide transition services to the Advisor and the Company; and
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities available to the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board, all as provided herein;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereby
agree as follows:


 



--------------------------------------------------------------------------------





ARTICLE I

DEFINITIONS
The following defined terms used in this Agreement shall have the respective
meanings specified below:
2%/25% Guidelines. Has the meaning set forth in Section 3.04 hereof.
Acquisition Expenses. Any and all expenses incurred by the Company, the Advisor,
or any Affiliate of either in connection with the selection or acquisition of
any Asset, whether or not acquired, including, without limitation, legal fees
and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on property not acquired, accounting fees and
expenses, and title insurance premiums, but excluding any costs associated with
Advisor Personnel performing Due Diligence Services. Acquisition Expenses paid
by the Advisor or any Affiliate on behalf of the Company will be reimbursed by
the Company in accordance with the terms of Section 3.02(a)(ii) unless otherwise
provided therein.
Acquisition and Advisory Fees. The fees payable to the Advisor pursuant to
Section 3.01(b).
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with making or investing in Mortgages or the purchase, development or
construction of an Asset, including, without limitation, Acquisition and
Advisory Fees, real estate commissions, selection fees, Development Fees,
Construction Fees, non-recurring management fees, Loan fees, points, any other
fees of a similar nature or any fees and commissions paid by any Person to any
other Person in connection with and substantially contemporaneously with any
Property Improvement. Excluded shall be Development Fees and Construction Fees
paid to any Person not affiliated with the Advisor in connection with the actual
development and construction of any Property.
Advisor. LSG-BH I Advisor LLC, a Delaware limited liability company, any
successor advisor to the Company, or any Person to which LSG-BH I Advisor LLC or
any successor advisor subcontracts all or substantially all of its functions.
Advisor Personnel. Any person employed by the Advisor or any Affiliate of the
Advisor who performs services on behalf of the Advisor for or to the Company,
excluding those persons who also serve as an executive officer of the Company.
Affiliate or Affiliated. Except as otherwise provided herein, with respect to
any Person, any other Person which, at the time of determination, directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct


2



--------------------------------------------------------------------------------





or cause the direction of management and policies of such Person through the
ownership of voting securities, by contract or otherwise. There shall be no
presumption that (i) a Person that holds less than a majority ownership interest
with respect to any other Person directly or indirectly controls such other
Person, and (ii) an individual who is an officer or a director of another Person
directly and indirectly controls such other Person.
Aggregate Asset Value. The aggregate book value of the Assets at the time of
measurement before deducting depreciation, bad debts or other similar non-cash
reserves and without reduction for (i) any debt secured by or relating to such
Assets, (ii) any impairment charges in respect of the Assets or (iii) provisions
for losses taken in respect of Loans. For purposes of calculating the Aggregate
Asset Value, the value of any individual Asset owned through any Joint Venture
shall be equal to the product of (A) the book value of that Asset, calculated as
provided for in the preceding sentence, and (B) the Ownership Percentage.
Alexan Black Mountain. The Company’s mezzanine loan investment related to the
development of multifamily community located at 320 Conestoga Way, Henderson,
Nevada and commonly known as “Alexan Black Mountain.”
Appraised Value. The fair market value of an Asset as reported in an appraisal
made by an Independent Appraiser.
Articles of Incorporation. The Second Articles of Amendment and Restatement of
the Company, approved by the Stockholders on July 24, 2008 and filed with the
Maryland State Department of Assessments and Taxation in accordance with the
Maryland General Corporation Law, as amended or restated from time to time.
Assets. Properties, Mortgages and other direct or indirect investments in equity
interests in or Loans secured by or otherwise relating to Real Property (other
than investments in bank accounts, money market funds or other current assets,
whether of the proceeds from an Offering or the sale of an Asset or otherwise)
owned by the Company, directly or indirectly through one or more of its
Affiliates or Joint Ventures but excluding Royal Island and Alexan Black
Mountain.
Asset Management Fee. The fee payable to the Advisor by the Company for
day-to-day management of the Company’s Assets and business.
Audit Expenses. Any and all costs or expenses paid or incurred by the Advisor,
on behalf of the Company, in connection with financial statements prepared in
accordance with Regulation S-X, including but not limited to Rules 3-01, 3-05
and 3-14 thereunder, and pro forma financial information required by Article 11
thereunder.
Average Invested Assets. For a specified period, the average Aggregate Asset
Value, computed by taking the average of such values at the end of each month
during such period.
Bankruptcy Code. Has the meaning set forth in Section 6.15 hereof.
Board. The board of directors of the Company.


3



--------------------------------------------------------------------------------





Business Operations Infrastructure Costs. The costs associated with maintaining
business operations infrastructure that can be shared with other investment
funds sponsored by Affiliates of the Advisor to achieve operational cost
efficiency, including: (i) network infrastructure, computers and information
technology; (ii) business center costs; (iii) office management services; (iv)
human resource services; (v) office space costs; (vi) rent for office space for
shared service functions; (vii) office furniture and equipment; (viii) telephone
and communications; (ix) general office supplies costs; and (x) kitchen food &
beverage costs. Each of these cost elements of the Advisor and its Affiliates
are allocated based on a reasonable methodology that associates the time, effort
and costs attributable to each investment fund.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Change of Control. Any event (including, without limitation, issue, transfer or
other disposition of Shares of capital stock of the Company or equity interests
in the Operating Partnership, merger, share exchange or consolidation) after
which any “person” (as that term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company or the
Operating Partnership representing greater than 50% or more of the combined
voting power of the Company’s or the Operating Partnership’s then outstanding
securities, respectively; provided, however, that a Change of Control shall not
be deemed to occur as a result of any widely distributed public offering of the
Shares.
Chase Park Plaza. The Company’s hotel and condominium development property
located in St. Louis, Missouri and commonly known as “Chase Park Plaza.”
Closing Price. On any date, the last sale price for any class or series of the
Company’s Shares, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, for such Shares,
in either case as reported in the principal consolidated transaction reporting
system with respect to Shares listed or admitted to trading on the NYSE or, if
such Shares are not listed or admitted to trading on the NYSE, as reported on
the principal consolidated transaction reporting system with respect to Shares
listed on the principal national securities exchange on which such Shares are
listed or admitted to trading or, if such Shares are not listed or admitted to
trading on any national securities exchange, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the principal
automated quotation system or other quotation service that may then be in use
or, if such Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such Shares selected by the Board.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Commitment Amount. With respect to any Loan or Revised Loan, the amount of the
Loan or Revised Loan, respectively, that the lender or lenders thereof is or are
obligated to fund in accordance with the terms and conditions contained in the
documents governing the Loan or


4



--------------------------------------------------------------------------------





Revised Loan as those terms and conditions existed when the parties first
executed and delivered the applicable governing documents; provided that in the
case of an open-end Loan or Revised Loan, the Commitment Amount shall not
include monies that may be reborrowed as a result of principal repayments.
Company. Behringer Harvard Opportunity REIT I, Inc., a corporation organized
under the laws of the State of Maryland. Unless the context clearly indicates
otherwise, references to the Company shall include its direct and indirect
subsidiaries, including the Operating Partnership.
Company Value. The value of the Company as a going concern based on the
difference between (i) the value of all of its Assets as determined in good
faith by the Board, including a majority of the Independent Directors, and (ii)
all of the Company’s liabilities as set forth on its balance sheet as of the end
of the most recently completed period for which financial statements of the
Company have been prepared, provided, that (A) if such Company Value is being
determined in connection with a Change of Control that establishes the Company’s
net worth (e.g., a tender offer for the Shares, sale of all of the Shares or a
merger) then the Company Value shall be the net worth established thereby and
(B) if such Company Value is being determined in connection with a Listing, then
the Company Value shall be equal to the number of outstanding Shares multiplied
by the Closing Price of a single Common Share averaged over a period of
30 trading days during which the Shares are listed or quoted for trading,
beginning on the date of Listing. For purposes hereof, a “trading day” shall be
any day on which the NYSE is open for trading whether or not the Shares are then
Listed on the NYSE and whether or not there is an actual trade of such Shares on
any such day. If the holder of Convertible Shares disagrees with the Company
Value as determined by the Board, then the holder of Convertible Shares and the
Company (determined by a majority of the Independent Directors) shall name one
appraiser and the two named appraisers shall promptly agree in good faith to the
appointment of one other appraiser whose determination of the Company Value
shall be final and binding on the parties as to the Company Value. The cost of
such appraisal shall be split evenly between the Company and the Advisor.
Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property.
Contract Purchase Price. The amount of monies or other consideration paid or
contributed by the Company or the Operating Partnership, from time to time, (i)
to acquire, directly or indirectly, any Asset (other than a Mortgage) or an
Incremental Interest in an Asset, and including any indebtedness for money
borrowed to finance the purchase, indebtedness secured by such Asset, which is
assumed, or indebtedness that is refinanced or restructured, all in connection
with the acquisition, and which is or will be secured by such Asset at the time
of the acquisition, (ii) to make any Property Improvements, or (iii) to make a
Mortgage. The Contract Purchase Price shall exclude Acquisition Fees and
Acquisition Expenses. With respect to monies funded or contributed by the
Company or the Operating Partnership to a Joint Venture, the


5



--------------------------------------------------------------------------------





Contract Purchase Price shall be equal to the product of (A) the amount
determined in accordance with the foregoing and (B) the Ownership Percentage.
Convertible Shares. The 1,000 shares of the Company’s non-participating,
non-voting, convertible stock, par value $.0001 per share.
Debt Financing Fee. The fee payable to the Advisor pursuant to Section 3.01(e).
Development Fee. A fee for the packaging of a Property or Mortgage, including
the negotiation and approval of plans, and any assistance in obtaining zoning
and necessary variances and financing for a specific Property, either initially
or at a later date. The Development Fee will include the reimbursement of the
specified cost incurred by the Advisor of engaging third parties to assist in
providing such services.
Director. A member of the Board.
Disposition Personnel. Advisor Personnel who provide Disposition Services to the
Company.
Disposition Services. Services provided in connection with the sale or
disposition of Assets. Disposition Services include management of the Asset
disposition process and performance of services in support of disposition
transactions, including the review and preparation of due diligence materials
associated with sale or other dispositions of Assets, the supervision or
performance of site visits, tenant interviews, review of rent rolls,
verification of leases and other contracts relating to the ownership, capital
structure or operations of an Asset, and review of environmental and property
conditions.
Distributions. Any dividends or other distributions of money or other property
by the Company to Stockholders, including distributions that may constitute a
return of capital for federal income tax purposes but excluding distributions
that constitute the redemption of any Shares and excluding distributions on any
Shares before their redemption.
Due Diligence Services. Assessment by the Advisor of issues and foreseeable
risks associated with an Asset being acquired, which might affect its value and
price, including but not limited to site visits, tenant interviews, review of
rent rolls, verification of leases, review of surrounding location and potential
competitors, and review of environmental and property conditions.
Excess Amount. Has the meaning set forth in Section 3.04 hereof.
Exchange Act. The Securities Exchange Act of 1934, as amended from time to time,
or any successor statute thereto.
Existing Loan. Any Loan, under which the Company or any Joint Venture is a
borrower.


6



--------------------------------------------------------------------------------





Existing Maturity Date. At the applicable time, the maturity date of an Existing
Loan, as extended pursuant to all available extension options provided for in
the documents governing the Existing Loan at the time these documents were first
executed and delivered by the parties.
Expense Year. Has the meaning set forth in Section 3.04 hereof.
Extension Period. With respect to a Revised Loan, each 360 day period by which
the maturity date of the Revised Loan (taking into effect all available
extension options) extends beyond the applicable Existing Maturity Date of the
Existing Loan.
Frisco Square. The Company’s mixed-use development property located in Frisco,
Texas and commonly known as “Frisco Square.”
Fully Burdened Costs. Direct costs associated with salaries and wages and the
related employment taxes and benefits for Advisor Personnel who are generally
associated within a specific department or group whose job duties and
responsibilities are aligned.
GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time or such other accounting basis mandated by the
Securities and Exchange Commission.
Hard Costs. The actual costs of goods, services, and materials incurred for the
benefit of the Company, including: (i) mobile phones and personal communication
costs; (ii) travel and hotel expenses; (iii) meals and entertainment; (iv)
conference fees and related charges; (v) employee recruiting fees; (vi) employee
relocation costs; (vii) employee gifts and other; (viii) contract labor; (ix)
education and training; (x) dues, subscriptions and licenses; (xi) office
supplies; (xii) printing costs; (xiii) computer accessories and software and
licensing costs; (xiv) postage, shipping and courier expenses. Generally, hard
costs are considered attributable to an entire department (such as the cost of
office supplies) and are allocated using the same allocation metric used for the
department’s Fully Burdened Costs (e.g. time logs). In certain circumstances,
hard costs attributable to specific personnel such as mobile phones are
allocated based upon the same allocation metric as the individual’s Fully
Burdened Costs.
Incremental Interest. From and after the Effective Date, an increase in the
percentage interest owned by the Company, directly or indirectly through a Joint
Venture, in an Asset, which results from an additional investment by the Company
in the Asset, whether through an additional capital contribution, the funding of
additional debt or the assumption or guarantee of debt, which, in the case of a
Joint Venture, is not matched by a corresponding contribution or assumption by
the other Joint Venture partner.
Independent Appraiser. A Person with no material current or prior business or
personal relationship with the Advisor or the Directors and who is a qualified
appraiser of Real Property of the type held by the Company or of other Assets as
determined by the Board. Membership in a nationally recognized appraisal society
such as the Appraisal Institute shall be conclusive evidence of such
qualification as to Real Property.


7



--------------------------------------------------------------------------------





Independent Director. A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with the Company or the Advisor or any of their
Affiliates by virtue of (i) ownership of an interest in the Advisor or any of
their Affiliates, other than the Company, (ii) employment by the Company, the
Advisor or any of their Affiliates, (iii) service as an officer or director of
the Advisor or any of their Affiliates, other than as a Director of the Company,
(iv) performance of services for the Company, other than as a Director of the
Company, (v) service as a director or trustee of more than three real estate
investment trusts advised by the Advisor, or (vi) maintenance of a material
business or professional relationship with the Advisor or any of their
Affiliates. Notwithstanding the foregoing, and consistent with (v) above,
serving as a director of or receiving director fees from or owning an interest
in a REIT or other real estate program organized by advised or managed by the
Advisor or its Affiliates shall not, by itself, cause a Director to be deemed
associated with the Advisor. A business or professional relationship is
considered material if the aggregate annual gross revenue derived by the
Director from the Advisor and their Affiliates (excluding fees for serving as a
director of the Company or other REIT or real estate program organized or
advised or managed by the Advisor or its Affiliates) exceeds five percent of
either the Director’s annual gross income during either of the last two years or
the Director’s net worth on a fair market value basis. An indirect association
with the Advisor shall include circumstances in which a Director’s spouse,
parent, child, sibling, mother- or father-in-law, son- or daughter-in-law, or
brother- or sister-in-law is or has been associated with the Advisor, any of
their Affiliates, or the Company.
Intellectual Property Rights. All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.
Invested Capital. The amount calculated by multiplying the total number of
Shares purchased by Stockholders by the issue price, reduced by the portion of
any Distribution (other than any Stock Dividends) that is attributable to Net
Sales Proceeds and by any amounts paid by the Company to repurchase Shares
pursuant to the Company’s plan for repurchase of Shares.
Joint Venture. A joint venture or partnership arrangement in which the Company
or the Operating Partnership is a co-venturer or general partner, and which is
established to acquire or hold Assets.
Listing or Listed. The listing of the Shares of the Company on a national
securities exchange. Upon such Listing, the Shares shall be deemed Listed.
Loan. Any indebtedness or obligation of the Company in respect of borrowed money
or evidenced by bonds, notes, debentures, deeds of trust or similar instruments,
including Mortgages and mezzanine loans.


8



--------------------------------------------------------------------------------





Losses. Any and all charges, claims, causes of action, demands, suits,
proceedings, losses, damages, liabilities, taxes, deficiencies, judgments,
interest, awards, liens, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of successfully enforcing any
right to indemnification hereunder.
Mandatory Expense Review . Has the meaning set forth in Section 3.02(a)(xii).
Market Value. Has the meaning set forth in Section 3.01(c) hereof.
Mortgages. In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidence of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidence of indebtedness or obligations.
NASAA Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts of the North American Securities Administrators Association, Inc.
effective September 29, 1993.
NASAA Limit. Has the meaning set forth in Section 4.03(b) hereof.
Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of any Assets, calculated in accordance with
GAAP.
Net Sales Proceeds. In the case of a transaction described in clause (i)(A) of
the definition of Sale, the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Company, including all real
estate commissions, closing costs and legal fees and expenses. In the case of a
transaction described in clause (i)(B) of such definition, Net Sales Proceeds
means the proceeds of any such transaction less the amount of selling expenses
incurred by or on behalf of the Company, including any legal fees and expenses
and other selling expenses incurred in connection with such transaction. In the
case of a transaction described in clause (i)(C) of such definition, Net Sales
Proceeds means the proceeds of any such transaction actually distributed to the
Company from the Joint Venture less the amount of any selling expenses,
including legal fees and expenses incurred by or on behalf of the Company (other
than those paid by the Joint Venture). In the case of a transaction or series of
transactions described in clause (i)(D) of the definition of Sale, Net Sales
Proceeds means the proceeds of any such transaction (including the aggregate of
all payments under a Mortgage or in satisfaction thereof other than regularly
scheduled interest payments to the extent such interest accrues at a rate of
less than ten percent (10%) per annum) less the amount of selling expenses
incurred by or on behalf of the Company, including all commissions closing costs
and legal fees and expenses. In the case of a transaction described in clause
(i)(E) of such definition, Net Sales Proceeds means the proceeds of any such
transaction less the amount of selling expenses incurred by or on behalf of the
Company, including any legal fees and expenses and other selling expenses
incurred in connection with such transaction. In the case of a transaction
described in clause (ii) of the definition of Sale, Net Sales Proceeds means the
proceeds of such transaction or series


9



--------------------------------------------------------------------------------





of transactions less all amounts generated thereby which are reinvested in one
or more Assets within 180 days thereafter and less the amount of any real estate
commissions, closing costs, and legal fees and expenses and other selling
expenses incurred by or allocated to the Company in connection with such
transaction or series of transactions. Net Sales Proceeds shall also include any
consideration (including non-cash consideration such as stock, notes, or other
property or securities) that the Company determines, in its discretion, to be
economically equivalent to proceeds of a Sale, valued in the reasonable
determination of the Company. Net Sales Proceeds shall not include any reserves
established by the Company in its sole discretion.
NYSE. The New York Stock Exchange, or any successor entity.
Offering. Any private or public offering of Shares pursuant to an effective
registration statement filed under the Securities Act (other than a public
offering of Shares under a distribution reinvestment plan) or exempt from such
filing during periods from and after the date hereof.
Offset Payments. Has the meaning set forth in Section 3.01(f) hereof.
Operating Partnership. Behringer Harvard Opportunity OP I, LP, a Texas limited
partnership, through which the Company may own Assets or otherwise conduct its
operations.
Operating Partnership Agreement. The Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, among the Company, BHO, Inc., BHO
Business Trust and the limited partner(s) set forth on Exhibit A thereto from
time to time, dated as of January 1, 2007, as the same may be amended from time
to time.
Ownership Percentage. With respect to any Asset at a specified time, the
percentage of capital stock, membership interests, partnership interests or
other equity interests in the Asset held directly or indirectly by the Company
or the Operating Partnership at such time, without regard to classification of
such equity interests.
Performance Fee. The fee payable to the Advisor upon termination of this
Agreement under certain circumstances if certain performance standards have been
met pursuant to Section 4.03(b).
Performance Fee Note. Has the meaning set forth in Section 4.03(b) hereof.
Person. An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.
Personnel Costs. For each period, the amount of compensation and benefits paid
or accrued by the Advisor to, for or on behalf of, the Advisor Personnel,
including any payroll taxes and insurance costs.
Property or Properties. As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, either directly or indirectly
(whether through Joint Ventures


10



--------------------------------------------------------------------------------





or other investment interests, regardless of whether the Company consolidates
the financial results of these entities).
Property Improvements. Any monies invested or otherwise spent by the Company
directly or indirectly to develop, construct, renovate, or otherwise physically
improve an Asset, including, but not limited to tenant improvements, whether
pursuant to allowances, concessions or rent abatements, all to the extent that
the monies invested or funded for each of these purposes were approved by the
Board as part of the initial plan for the Asset.
Proprietary Property. All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth in Section 2.02 that relate to investment
advice regarding current and potential Assets, and all modifications,
enhancements and derivative works of the foregoing.
Prospectus. Prospectus has the meaning set forth in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company to the public.
Real Property. Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land.
REIT. A corporation, trust, association or other legal entity (other than a real
estate syndication) that is engaged primarily in investing in equity interests
in real estate (including fee ownership and leasehold interests) or in Loans
secured by real estate or both in accordance with Sections 856 through 860 of
the Code.
Revised Loan. Solely for purposes of determining the Debt Financing Fee under
Section 3.01(e), a Loan resulting from the refinancing, restructuring,
modification or extension of an Existing Loan; provided that the Loan will not
be treated as a Revised Loan if the Loan: (i) results from the exercise of a
valid, binding and effective (at the time of exercise) extension option
contained in the documents governing the Existing Loan; (ii) the terms and
conditions (except for the new maturity date) are different from the terms and
conditions of the Existing Loan; or (iii) is not made by the same lender or
lending syndicate making the Existing Loan and allowing for the withdrawal of
lenders from the lending syndicate but not the addition of a new lender or
lenders except for transfers permitted under the terms and conditions governing
the Existing Loan.
Royal Island. The Company’s debt and equity investments related to the
development of a resort hotel, spa, golf course, marina, and residences on three
islands located in the Commonwealth of The Bahamas and commonly known as “Royal
Island.”


11



--------------------------------------------------------------------------------





Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
any Property or portion thereof, including the lease of any Property consisting
of a building only, and including any event with respect to any Property which
gives rise to a significant amount of insurance proceeds or condemnation awards;
(B) the Company directly or indirectly (except as described in other subsections
of this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Company in any
Joint Venture in which it is a co-venturer or partner; (C) any Joint Venture
directly or indirectly (except as described in other subsections of this
definition) in which the Company as a co-venturer or partner sells, grants,
transfers, conveys, or relinquishes its ownership of any Property or portion
thereof, including any event with respect to any Property which gives rise to
insurance claims or condemnation awards; (D) the Company directly or indirectly
(except as described in other subsections of this definition) sells, grants,
conveys or relinquishes its interest in any Mortgage or other loan or portion
thereof (including with respect to any Mortgage or other loan, all payments
thereunder or in satisfaction thereof other than regularly scheduled interest
payments of amounts owed pursuant to the Mortgage or other loan) and any event
with respect to a Mortgage or other loan which gives rise to a significant
amount of insurance proceeds or similar awards; or (E) the Company directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of any other Asset not
previously described in this definition or any portion thereof, but (ii) not
including any transaction or series of transactions specified in clause (i) (A)
through (E) above in which the proceeds of such transaction or series of
transactions are reinvested in one or more Assets within 180 days thereafter.
Securities Act. The Securities Act of 1933, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Securities Act
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
Selling Commissions. Any and all commissions payable to underwriters, dealer
managers or other broker-dealers in connection with the sale of Shares.
Shares. Any shares of the Company’s common stock, par value $.0001 per share.
SILF Note. Has the meaning set forth in Section 3.01(d) hereof.
Stock Dividend. Any dividend or other distribution paid to stockholders of the
Company in the form of additional Shares.
Stockholders. The record holders of the Company’s Shares as maintained in the
books and records of the Company or its transfer agent.
Stockholders’ 10% Return. As of any date, an aggregate amount equal to a 10%
cumulative, noncompounded, annual return on Invested Capital (calculated like
simple interest); provided, however, that for purposes of calculating the
Stockholders’ 10% Return, any Stock Dividend shall not be included as a
Distribution; and provided, further, that for purposes of


12



--------------------------------------------------------------------------------





determining the Stockholders’ 10% Return, the return for each portion of the
Invested Capital shall commence for purposes of the calculation upon the
issuance of the shares issued in connection with such capital.
Subordinated Incentive Listing Fee. The fee payable to the Advisor under certain
circumstances if the Shares are Listed pursuant to Section 3.01(d).
Subordinated Share of Net Sales Proceeds. The fee payable to the Advisor under
certain circumstances following receipt of Net Sales Proceeds pursuant to
Section 3.01(c).
Termination Date. The date of termination of this Agreement.
Texas Tax Code. The Texas Tax Code as amended by Texas H.B. 3, 79th Leg., 3rd
C.S. (2006). Reference to any provision of the Texas Tax Code Act shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable administrative
rules as in effect from time to time.
Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, which are in any way related to the operation
of the Company or to Company business, including the Asset Management Fee, but
excluding (i) the expenses of raising capital such as legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other such expenses and tax incurred in connection with the issuance,
distribution, transfer, registration and Listing of the Shares, (ii) interest
payments, (iii) taxes, (iv) non-cash expenditures such as depreciation,
amortization, impairment charges and bad debt reserves, (v) the Subordinated
Share of Net Sales Proceeds, (vi) the Performance Fee, (vii) the Subordinated
Incentive Listing Fee, (viii) Acquisition Fees and Acquisition Expenses (which,
for purposes of this definition, shall include any costs associated with Advisor
Personnel performing Due Diligence Services), (ix) real estate commissions on
the Sale of Property, (x) property operating expenses incurred on an individual
Property level; and (xi) other fees and expenses connected with the acquisition,
disposition, management and ownership of real estate interests, Loans or other
property (including Audit Expenses, the costs of foreclosure, insurance
premiums, legal services, maintenance, repair and improvement of property).
ARTICLE II

THE ADVISOR
2.01    Appointment. The Company hereby appoints the Advisor to serve as its
advisor on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.
2.02    Duties of the Advisor. The Advisor shall be deemed to be in a fiduciary
relationship to the Company and its Stockholders. The Advisor directly, or
indirectly through Affiliates, undertakes to use its commercially reasonable
efforts, subject to the supervision of the


13



--------------------------------------------------------------------------------





Board and consistent with the provisions of the Articles of Incorporation and
Bylaws, to, among other things:
(a)    serve as the Company’s investment and financial advisor and provide
research and economic and statistical data in connection with the Assets and
investment policies;
(b)    provide the daily management of the Company and perform and supervise the
various administrative functions reasonably necessary for the management and
operations of the Company;
(c)    maintain and preserve the books and records of the Company, including
stock books and records reflecting a record of the Stockholders and their
ownership of the Company’s uncertificated Shares, if any, and acting as transfer
agent for the Company’s Shares;
(d)    investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, property management
companies, transfer agents and any and all agents for any of the foregoing,
including Affiliates of the Advisor, and Persons acting in any other capacity
deemed by the Advisor necessary or desirable for the performance of any of the
foregoing services, including but not limited to entering into contracts in the
name of the Company with any of the foregoing;
(e)    consult with the officers and the Board and assist the Board in the
formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making or management of investments consistent with the investment objectives
and policies of the Company and in connection with any borrowings proposed to be
undertaken by the Company;
(f)    subject to the provisions of Sections 2.02(h) and 2.03 hereof, (i)
structure and negotiate the terms and conditions of transactions relating to
Assets owned, or to be acquired by, the Company; (ii) acquire or dispose of
Assets on behalf of the Company in compliance with the investment objectives and
policies of the Company; (iii) structure and negotiate the terms and conditions
relating to: (x) the offer and sale of equity or debt securities by the Company
(y) the entry into or the restructuring, refinancing of or extensions relating
to, Loans; (iv) make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
investments in, Assets; and (v) enter into leases of Property and service
contracts for Assets and, to the extent necessary, perform all other operational
functions for the maintenance and administration of such Assets, including the
servicing of Mortgages;


14



--------------------------------------------------------------------------------





(g)    provide the Board with periodic reports regarding prospective investments
in Assets;
(h)    obtain the prior approval of the Board (including a majority of all
Independent Directors) to acquire or dispose of an Asset;
(i)    obtain reports (which may be prepared by or for the Advisor or its
Affiliates), where appropriate, concerning the value of Assets or contemplated
investments of the Company in Assets;
(j)    from time to time, or at any time reasonably requested by the Board, make
reports to the Board of the Advisor’s performance of services to the Company
under this Agreement;
(k)    provide the Company with all necessary cash management services;
(l)    deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with acquiring Assets or financing,
refinancing, restructuring or extending any Loans;
(m)    act, or obtain the services of others to act, as attorney-in-fact or
agent of the Company in acquiring or disposing of Assets, disbursing, and
collecting the funds, paying the debts and fulfilling the obligations of the
Company and handling, prosecuting and settling any claims of the Company,
including foreclosing and otherwise enforcing mortgage and other liens and
security interests comprising any of the Assets;
(n)    supervise the preparation, filing and distribution of returns and reports
to governmental agencies and to Stockholders and other investors and act on
behalf of the Company in connection with investor relations;
(o)    provide office space, equipment and personnel as required for the
performance of the foregoing services as Advisor;
(p)    prepare, on behalf of the Company, all reports and returns required by
the Securities and Exchange Commission, Internal Revenue Service and other state
or federal governmental agencies; and
(q)    do all things necessary to assure its ability to render the services
described in this Agreement.
2.03    Authority of Advisor.
(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 2.03 and in Section 2.06), and subject to the
continuing and exclusive authority of the Board over the management of the
Company, the Board hereby delegates to the Advisor the authority to (i) locate,
analyze and select investment opportunities, (ii) structure the terms and
conditions of transactions relating to the


15



--------------------------------------------------------------------------------





Assets, (iii) acquire Properties, make and acquire Mortgages and invest in other
Assets in compliance with the investment objectives and policies of the Company,
(iv) structure and negotiate the terms and conditions relating to (x) the offer
and sale of equity or debt securities by the Company (y) the entry into or the
restructuring, refinancing of, or extension relating to, Loans, (v) enter into
leases for the Properties and service contracts for the Assets, oversee
Affiliated companies and Persons that perform property management or other
services for the Company, (vi) oversee non-affiliated property managers and
other non-affiliated Persons who perform services for the Company,
(vii) undertake accounting and other record-keeping functions at the Asset
level; and (viii) all steps otherwise necessary to oversee the Company’s Assets.
(b)    Notwithstanding the foregoing, any acquisition or disposal of Assets by
the Company (as well as any Loans required to fund the acquisition by the
Company), will require the prior approval of the Board (including a majority of
the Independent Directors).
(c)    The prior approval of a majority of the Independent Directors and a
majority of the Board, in each case not otherwise interested in the transaction,
will be required for each transaction between the Company and the Advisor or its
Affiliates.
(d)    If a transaction requires approval by the Board, the Advisor will deliver
to the Directors all documents required by them to properly evaluate the
proposed transaction.
The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03. If and to the extent the
Board so modifies or revokes the authority contained herein, the Advisor shall
henceforth submit to the Board for approval all items requiring Board approval
as a result of the modification or revocation of authority, provided, however,
that such modification or revocation shall be effective only upon receipt by the
Advisor and shall not be applicable to transactions to which the Advisor has
committed the Company prior to the date of receipt by the Advisor of such
notification.
2.04    Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Board may approve, provided, however,
that no funds of the Company shall be commingled with the funds of the Advisor;
and the Advisor shall from time to time render appropriate accountings of such
collections and payments to the Board, its Audit Committee and the auditors of
the Company.
2.05    Records; Access. The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Board and by counsel, auditors and authorized agents of the Company, at any time
or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.


16



--------------------------------------------------------------------------------





2.06    Limitations on Activities. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, the Shares or any of the Company’s securities, or
otherwise not be permitted by the Articles of Incorporation, the Bylaws or the
Operating Agreement, except if such action shall be ordered by the Board, in
which case the Advisor shall notify promptly the Board of the Advisor’s judgment
of the potential impact of such action and shall refrain from taking such action
until it receives further clarification or instructions from the Board. In such
event the Advisor shall have no liability for acting in accordance with the
specific instructions of the Board so given. The Advisor, its directors,
officers, employees and stockholders, and the directors, officers, employees and
stockholders of the Advisor’s Affiliates shall not be liable to the Company or
to the Board or Stockholders for any act or omission by the Advisor, its
directors, officers, employees or stockholders, or for any act or omission of
any Affiliate of the Advisor, its directors, officers or employees or
stockholders except as provided in Section 5.02 of this Agreement.
2.07    Relationship with Directors. Directors, officers and employees of the
Advisor or an Affiliate of the Advisor may serve as Directors, officers or
employees of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director shall receive any compensation
from the Company for serving as a Director other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Board.
2.08    Other Activities of the Advisor. Nothing herein contained shall prevent
the Advisor or its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, member, partner,
employee, or stockholder of the Advisor or its Affiliates from engaging in, or
earning fees from, any other business or rendering services of any kind to any
other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall report to the Board the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
which creates or could create a conflict of interest between the Advisor’s
obligations to the Company and its obligations to or its interest in any other
Person. The Advisor or its Affiliates shall promptly disclose to the Board
knowledge of such condition or circumstance.


17



--------------------------------------------------------------------------------





ARTICLE III

COMPENSATION AND REIMBURSEMENT OF SPECIFIED COSTS
3.01    Fees.
(a)    Asset Management Fee. The Company shall pay the Advisor a monthly Asset
Management Fee in an amount equal to 1/12th of 0.575% of Aggregate Asset Value
as of the last day of the month, payable on the 15th day of following month.
(b)    Acquisition and Advisory Fees. The Company shall pay the Advisor an
Acquisition and Advisory Fee, in an amount equal to 2.5% of the Contract
Purchase Price of each Asset, in connection with (i) acquiring such Asset, or
any Incremental Interest therein, including by way of exchanging a debt interest
for an equity interest, (ii) any Property Improvement, or (iii) the making of a
Mortgage. In the case of an Asset owned by a Joint Venture, the Acquisition and
Advisory Fee payable hereunder shall be equal to the product of 2.5% of the
Contract Purchase Price paid by the Joint Venture and the Ownership Percentage.
In the case of a Joint Venture, nothing herein shall prohibit the Advisor from
receiving a fee from the joint venture partner for acquisition and advisory
services separate and distinct from the Acquisition and Advisory Fee; provided,
however, that the Advisor shall have promptly advised the Board of the proposed
fee and that the Independent Directors shall have approved the fee. If the
Independent Directors do not authorize the Advisor to accept a separate fee from
the joint venture partner, then the Independent Directors may cause the Company
to set off any fee paid by the joint venture partner to the Advisor against any
Acquisition and Advisory Fee due to the Advisor hereunder.
The Advisor shall submit an invoice to the Company concurrent with, or within a
reasonable amount of time following, the closing or closings of each event for
which an Acquisition and Advisory Fee is due hereunder, accompanied by a
computation of the Acquisition and Advisory Fee. The Company shall pay the
Acquisition and Advisory Fee to the Advisor within a reasonable period of time
after receipt by the Company of the invoice; provided that the Advisor may waive
or defer payment of any particular Acquisition and Advisory Fee in its sole
discretion. All or any portion of the Acquisition and Advisory Fee deferred by
the Advisor shall bear interest if agreed to by the Company, and shall be paid
in such other period as the Advisor shall determine.
(c)    Subordinated Share of Net Sales Proceeds. Prior to Listing, upon the
consummation of any Sale, the Advisor shall receive a Subordinated Share of Net
Sales Proceeds in an amount equal to 15% of Net Sales Proceeds less the amount
by which the Company’s debt for borrowed money exceeds Aggregate Asset Value
after the sale of the Asset(s) in respect of which the Net Sales Proceeds is
being determined. Notwithstanding the foregoing, the Subordinated Share of Net
Sales Proceeds will not be earned or paid unless and until the Stockholders have
received total Distributions in an amount equal to or in excess of the sum of
their aggregate Invested Capital plus the


18



--------------------------------------------------------------------------------





Stockholders’ 10% Return. To the extent that, in any instance, the Subordinated
Share of Net Sales Proceeds is not earned and paid due to the foregoing
limitation, the Subordinated Share of Net Sales Proceeds that would have been
earned and paid had the foregoing limitation not been in place at the time of a
Sale shall be a contingent liability of the Company, and shall be paid if and
only if the conditions set forth in the preceding sentence of this Section
3.01(c) have been satisfied and, upon the satisfaction of such condition, the
Company shall pay all such Subordinated Share of Net Sales Proceeds as if such
condition had been satisfied with respect to each such prior Sale.
Following Listing, and as soon as practicable after determination of Market
Value (defined below), if the Stockholders have received or been deemed to have
received total Distributions in an amount equal to the sum of their aggregate
Invested Capital and Stockholders’ 10% Return through the date of Listing, the
Advisor shall receive a Subordinated Share of Net Sales Proceeds in an amount
equal to 15% of Net Sales Proceeds less the amount by which the Company’s debt
for borrowed money exceeds Aggregate Asset Value after the Listing. For purposes
of the preceding sentence, in addition to actual Distributions received,
Stockholders will be deemed to have received Distributions in the amount equal
to the product of the total number of Shares outstanding and the average closing
price of the Shares over the 30‑trading-day period beginning the date of Listing
(the “Market Value”). For purposes of this Section 3.01(c), in determining
whether the Subordinated Share of Net Sales Proceeds is payable following
Listing, in addition to actual Distributions received, Stockholders will be
deemed to have received Distributions in the amount equal to the Market Value.
(d)    Subordinated Incentive Listing Fee. Following Listing, and as soon as
practicable after determination of Market Value, the Advisor shall be entitled
to receive a Subordinated Incentive Listing Fee payable in the form of an
interest bearing promissory note (the “SILF Note”) in a principal amount equal
to 15% of the amount by which (i) the market value of the outstanding Shares,
measured by taking the Market Value, plus the total of all Distributions paid to
Stockholders from the Company’s inception until the date of Listing, exceeds
(ii) the sum of (A) 100% of Invested Capital and (B) the total Distributions
required to be paid to the Stockholders in order to pay the Stockholders’ 10%
Return from inception through the date of Listing. Interest on the SILF Note
will accrue beginning on the date of Listing at a rate deemed fair and
reasonable by the Independent Directors on the date of Listing. The Company
shall repay the SILF Note using the entire Net Sales Proceeds of each Sale after
Listing until the SILF Note is paid in full, with interest. If the SILF Note has
not been paid in full within five years from the date of Listing, then the
Advisor, its successors or assigns, may elect to convert the balance of the SILF
Note, including accrued but unpaid interest, into Shares at a price per Share
equal to the average Closing Price of the Shares over the ten trading days
immediately preceding the date of such election. If the Shares are no longer
listed at such time as the SILF Note becomes convertible into Shares as provided
by this paragraph, then the price per Share, for purposes of conversion, shall
equal the fair market value for the Shares as determined by the Board based upon
the Appraised Value of the Assets as of the date of election.


19



--------------------------------------------------------------------------------





(e)    Debt Financing Fee.
(i)    The Company shall pay the Advisor a Debt Financing Fee, calculated as
follows:
(A)    if the Company, the Operating Partnership or any Joint Venture executes
and delivers definitive documents governing a Loan (but excluding Loans that are
assumed or Revised Loans), a Debt Financing Fee equal to 1.0% of the Commitment
Amount; provided, that, in the event that the Company, the Operating Partnership
or the Joint Venture simultaneously executes and delivers documents for more
than one transaction in respect of the same Loan, the Company shall not be
required to pay more than one Debt Financing Fee under this Section
3.01(e)(i)(A) in respect of that particular Loan; and
(B)    in the case of a Loan which is a Revised Loan, a Debt Financing Fee in an
amount equal to: (1) for the first Extension Period, 0.40% of the Commitment
Amount; plus (2) for the second Extension Period, 0.30% of the Commitment
Amount; plus (3) for the third Extension Period, 0.30% of the Commitment Amount;
provided, that the fee for any Extension Period of less than 360 days, will be
equal to the product of (I) the full amount of the fee payable under clause (1),
(2) or (3), as applicable, and (II) a fraction, the numerator of which will be
equal to the number of days in the Extension Period and the denominator of which
will be equal to 360.
(ii)    The Debt Financing Fee shall be paid concurrent with, or subsequent to,
the parties executing and delivering definitive documents governing the Loan or
Revised Loan.
(iii)    Notwithstanding the provisions of Section 3.01(e)(i) above, no Debt
Financing Fee shall be due for any Loan, including any Revised Loan, resulting
from any extension or extensions of the maturity date of an Existing Loan for an
aggregate period of less than 120 days from the original Existing Maturity Date.
In addition, no Debt Financing Fee shall be due in respect of the Revised Loan
for the Chase Park Plaza Hotel.
(iv)    With respect to any Loan or Revised Loan secured by an Asset owned
through a Joint Venture, the Advisor shall be entitled to a Debt Financing Fee
under Section 3.01(e)(i) if the Advisor obtains the Loan or Revised Loan or
performs more than ministerial services in connection with the Joint Venture
obtaining the Loan or Revised Loan, which Debt Financing Fee shall be equal to
the product of the amount of the Debt Financing Fee, as calculated in accordance
with Section 3.01(e)(i), and the Ownership Percentage. In the case of a Joint
Venture, nothing herein shall prohibit the Advisor from receiving a fee from the
joint venture partner for debt financing services separate and distinct from the


20



--------------------------------------------------------------------------------





Debt Financing Fee; provided, however, that the Advisor shall have promptly
advised the Board of the proposed fee and that the Independent Directors shall
have approved the fee. If the Independent Directors do not authorize the Advisor
to accept a separate fee from the joint venture partner, then the Independent
Directors may cause the Company to set off any fee paid by the joint venture
partner to the Advisor against any Debt Financing Fee due to the Advisor
hereunder.
(v)    The Debt Financing Fee paid to the Advisor shall be deemed to include the
reimbursement of the specified cost incurred by the Advisor of engaging third
parties to source debt financing, and nothing herein shall prevent the Advisor
from entering fee-splitting arrangements with third parties with respect to the
Debt Financing Fee; provided that, if, as a result of such arrangement, the fee
due the third party exceeds the amount of the Debt Financing Fee that is
otherwise due hereunder, no Debt Financing Fee shall be due and payable to the
Advisor, and the Company shall be obligated to pay all fees due to the third
party or parties; provided, however, that any payment by the Company of fees in
excess of the percentages set forth in clause (e)(i) shall be subject to the
prior approval of the Board.
(f)    Limitations on Payments. Notwithstanding the foregoing, no payments shall
be made under Sections 3.01(c), 3.01(d) or 4.03(b) if, at or prior to the time
the payment is due, the Convertible Shares have been converted into Shares in
the case of Sections 3.01(c) and 3.01(d), or, in the case of Section 4.03(b),
the determination of the number of Shares issuable upon conversion of the
Convertible Shares has been made in accordance with Section 5.3(iii)(c) of
Article V of the Articles of Incorporation, in each case, without any reduction
in the number of Convertible Shares converted or in the value or number of
Shares to be issued upon such conversion that may be triggered under the terms
of the Convertible Shares to avoid jeopardizing the Company’s REIT status. If,
however, the Convertible Shares have been converted into Shares in the case of
Sections 3.01(c) and 3.01(d), or, in the case of Section 4.03(b), the
determination of the number of Shares issuable upon conversion of the
Convertible Shares has been made in accordance with Section 5.3(iii)(c) of
Article V of the Articles of Incorporation, in each case, with a reduction in
the number of Convertible Shares converted or in the value or number of Shares
issued upon such conversion triggered under the terms of the Convertible Shares
to avoid jeopardizing the Company’s REIT status, (i) no payments otherwise due
and payable under Section 3.01(c) (“Offset Payments”) shall be paid until the
aggregate amount of such Offset Payments equals the aggregate value of the
Shares (as determined at the time of such conversion as being the Company Value
divided by the number of Shares outstanding at such time) issued or issuable
upon conversion of the Convertible Shares, and (ii) any payments otherwise due
and payable under Sections 3.01(d) or 4.03(b) shall be reduced,
dollar-for-dollar, by an amount equal to the aggregate value of the Shares (as
determined at the time of such conversion as being the Company Value divided by
the number of Shares outstanding at such time) issued or issuable upon
conversion of the Convertible Shares.


21



--------------------------------------------------------------------------------





3.02    Expenses.
(a)    In addition to the compensation paid to the Advisor pursuant to
Section 3.01, the Company shall pay directly or reimburse the Advisor or its
Affiliates, as directed by the Advisor, for the specified cost of all expenses
paid or incurred by the Advisor or its Affiliates in connection with the
services it provides to the Company pursuant to this Agreement, including, but
not limited to:
(i)    Intentionally deleted;
(ii)    Acquisition Expenses (except for Audit Expenses which are reimbursable
under Section 3.02(a)(xiv) below) paid or incurred by the Advisor on behalf of
the Company; provided that such Acquisition Expenses must be documented by
reasonably detailed and itemized invoices. Nothing in this Section 3.02(a)(ii)
shall be construed to require the Advisor to pay or reimburse any Acquisition
Expenses that are paid or incurred by the Company;
(iii)    the actual cost of goods, services and materials used by the Company
and obtained from Persons not affiliated with the Advisor, other than
Acquisition Expenses, including brokerage fees paid in connection with the
purchase and sale of Shares or other securities;
(iv)    interest and other costs for borrowed money, including discounts, points
and other similar fees;
(v)    taxes and assessments on income or property and taxes as an expense of
doing business;
(vi)    costs associated with insurance required in connection with the business
of the Company or by the Board;
(vii)    expenses of managing, operating and disposing of Assets owned by the
Company, whether payable to an Affiliate of the Company or a non‑affiliated
Person (other than Personnel Costs, Hard Costs, or Business Operations
Infrastructure Costs with respect to employees or independent contractors of the
Advisor or its Affiliates providing services to the Company or its Affiliates,
which will be reimbursed pursuant to Section 3.02(a)(xiii) below);
(viii)    all expenses in connection with payments to the Board for attendance
at meetings of the Board and Stockholders;
(ix)    intentionally deleted;
(x)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;


22



--------------------------------------------------------------------------------





(xi)    expenses of any third-party transfer agent for the Shares and of
maintaining communications with Stockholders, including the cost of preparation,
printing, and mailing annual reports and other Stockholder reports, proxy
statements and other reports required by governmental entities;
(xii)    administrative expenses, including Personnel Costs, Hard Costs and
Business Operations Infrastructure Costs (in each case only to the extent
reasonably allocated, in good faith, for that portion of the personnel or
service provided to the Company, the Operating Partnership or any Joint Venture
on the Company’s behalf) except that
(A)    the Company shall not reimburse the Advisor for any portion of any
Personnel Costs (as determined by the Advisor based on its review of the time
sheets or other billing records and receipts of the Advisor Personnel)
attributable to the Advisor Personnel while performing asset management,
acquisition services, or services related to any potential or actual entry into
a Loan or Revised Loan;
(B)    if the Board of Directors of the Company has pre-approved the provision
of, and the budget for, Disposition Services with respect to an Asset, then the
Company shall reimburse the Advisor for any Personnel Costs, Hard Costs and
Business Operations Infrastructure Costs (as determined by the Advisor based on
its review of the time sheets or other billing records and receipts of the
Advisor Personnel) attributable to the Disposition Personnel while performing
the pre-approved Disposition Service up to the maximum amount of Personnel
Costs, Hard Costs and Business Operations Infrastructure Costs approved by the
Board of Directors with respect to the particular Disposition Service;
(C)    Excluding pre-approved Disposition Services, which will be reimbursable
as provided in Section 3.02(a)(xii)(B), the Company shall not reimburse the
Advisor for Personnel Costs, Hard Costs or Business Operations Infrastructure
Costs more than: (1) an amount for reimbursable Personnel Costs equal to $1.1
million; (2) an amount for reimbursable Hard Costs equal to $0.2 million; and
(3) an amount for reimbursable Business Operations Infrastructure Costs equal to
$0.33 million. The parties agree that within 30 days of each of the following
events: (a) the sale of Chase Park Plaza, (b) the sale of Frisco Square, and (c)
relief from certain SEC reporting obligations, the parties will negotiate in
good faith to establish reduced limits for the expenses related to Personnel
Costs, Hard Costs or Business Operations Infrastructure Costs (each a “Mandatory
Expense Review”). In addition, the parties agree that if a Mandatory Expense
Review has not occurred by August 1, 2017, the parties will review the above
limits by September 1, 2017 to negotiate in good


23



--------------------------------------------------------------------------------





faith to reduce the limits as appropriate based on the expenses of the Advisor
related to Personnel Costs, Hard Costs or Business Operations Infrastructure
Costs;
(xiii)    expenses of organizing, revising, amending, converting, modifying or
terminating the Company, the Operating Partnership or any subsidiary thereof or
the Articles of Incorporation, Bylaws or the Operating Partnership Agreement of
any subsidiary of the Company or the Operating Partnership;
(xiv)    For the avoidance of doubt, the Company shall not reimburse the Advisor
for the amount of compensation and benefits paid or accrued by the Advisor,
including any payroll taxes and insurance costs, for any person who also serves
as an executive officer of the Company;
(xv)    Audit Expenses and third-party accounting and legal fees and expenses
incurred by or on behalf of the Company; and
(xvi)    Acquisition Expenses paid or incurred by the Advisor in connection with
acquisition transactions that were not completed or closed by the Company.
(b)    Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Section 3.02 shall be reimbursed no less than quarterly to the
Advisor within 60 days after the end of each quarter. The Advisor shall prepare
a statement documenting the expenses of the Company during each quarter, and
shall deliver such statement to the Company within 45 days after the end of each
quarter.
(c)    For avoidance of doubt, the Company is and remains responsible for paying
any and all expenses directly incurred by the Company.
3.03    Other Services. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 2.02, such services shall be separately compensated at such
rates and in such amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.
3.04    Reimbursement to the Advisor. The Company shall not reimburse the
Advisor for Total Operating Expenses to the extent that Total Operating Expenses
(including the Asset Management Fee), in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2%
of Average Invested Assets or 25% of Net Income for such year (the “2%/25%
Guidelines”). Any Excess Amount paid to the Advisor during a fiscal quarter
shall be repaid to the Company. Reimbursement of all or any portion of the Total
Operating Expenses that exceed the limitation set forth in the preceding
sentence may, at the option of the Advisor, be deferred without interest and may
be reimbursed in any subsequent Expense Year where such limitation would permit
such reimbursement if the Total Operating Expense were incurred during such
period. Notwithstanding the foregoing, if there is


24



--------------------------------------------------------------------------------





an Excess Amount in any Expense Year and the Independent Directors determine
that such excess was justified, based on unusual and nonrecurring factors which
they deem sufficient, the Excess Amount may be reimbursed to the Advisor. Within
60 days after the end of any fiscal quarter of the Company for which there is an
Excess Amount which the Independent Directors conclude was justified and
reimbursable to the Advisor, there shall be sent to the Stockholders a written
disclosure of such fact, together with an explanation of the factors the
Independent Directors considered in determining that such Excess Amount was
justified. Such determination shall be reflected in the minutes of the meetings
of the Board. All figures used in any computation pursuant to this Section 3.04
shall be determined in accordance with generally accepted accounting principles
applied on a consistent basis.
ARTICLE IV

TERM AND TERMINATION
4.01    Term; Renewal. Subject to Section 4.02 below, this Agreement shall
continue in force for one year from the date hereof. Thereafter, this Agreement
may be renewed for an unlimited number of successive one-year terms upon mutual
consent of the parties. It is the duty of the Board to evaluate the performance
of the Advisor annually before renewing the Agreement, and each such renewal
shall be for a term of no more than one year.
4.02    Termination. This Agreement will automatically terminate upon Listing.
This Agreement also may be terminated at the option of either party upon 60
days’ written notice without penalty (if termination is by the Company, then the
termination shall be upon the approval of a majority of the Independent
Directors). Notwithstanding the foregoing, the provisions of Section 4.03,
Article V and Article VI shall continue in full force and effect and shall
survive the termination or expiration of this Agreement.
4.03    Payments to and Duties of Advisor upon Termination.
(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to and
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses, subject to the provisions of
Section 3.04 hereof, and all contingent liabilities related to fees payable to
the Advisor prior to termination of this Agreement, provided that the
Subordinated Incentive Listing Fee, if any, shall be paid in accordance with the
provisions of Section 3.01(d). In the event the Subordinated Incentive Listing
Fee is paid to the Advisor following Listing, no Performance Fee will be paid to
the Advisor pursuant to Section 4.03(b) below.
(b)    Upon termination, unless such termination is by the Company because of a
material breach of this Agreement by the Advisor, or upon Listing (in which case
any Subordinated Incentive Listing Fee will be paid in accordance with the
provisions of Section 3.01(d)), the Advisor shall be entitled to receive a
Performance Fee payable in the form of an interest bearing promissory note (the
“Performance Fee Note”) in a principal amount equal to the product of 0.15 times
the amount, if any, by which (i) the


25



--------------------------------------------------------------------------------





Company Value plus the total Distributions paid to holders of Shares through the
Termination Date, exceeds (ii) the sum of the aggregate Invested Capital plus
the Stockholders’ 10% Return through the Termination Date. Interest on the
Performance Fee Note will accrue beginning on the Termination Date at a rate
deemed fair and reasonable by the Independent Directors. The Company shall repay
the Performance Fee Note using the entire Net Sales Proceeds of each Sale after
the Termination Date until the Performance Fee Note is paid in full, with
interest. If the Performance Fee Note has not been paid in full within five
years from the Termination Date, then the Advisor, its successors or assigns,
may elect to convert the balance of the Performance Fee Note, including accrued
but unpaid interest, into Shares at a price per Share equal to the average
Closing Price of the Shares over the ten trading days immediately preceding the
date of such election if the Shares are Listed at such time. If the Shares are
not Listed at such time, the Advisor, its successors or assigns, may elect to
convert the balance of the Performance Fee Note, including accrued but unpaid
interest, into Shares at a price per Share equal to the fair market value for
the Shares as determined by the Board based upon the Appraised Value of the
Assets on the date of election. In no event will the amount paid to the Advisor
under the Performance Fee Note, including interest, exceed the amount considered
presumptively reasonable under Section IV.F. of the NASAA Guidelines (the “NASAA
Limit”). In such event, the aggregate amount payable under the Performance Fee
Note, including interest, shall be reduced to an amount equal to the NASAA
Limit.
(c)    In the event that the Advisor disagrees with the valuation of Shares
pursuant to Section 4.03(b) where the Shares are not Listed, for purposes of
determining the number of shares to be issued to the Advisor following the
Advisor’s election to convert the balance of the Performance Fee Note owed to
the Advisor, then the fair market value of such shares shall be determined by an
independent appraiser of equity value selected by the Advisor and the Company.
If the Advisor and the Company are unable to agree upon an expert independent
appraiser, then each of the Company and the Advisor shall name one appraiser and
the two named appraisers shall promptly agree in good faith to the appointment
of one such appraiser whose determination shall be final and binding on the
parties. The cost of such appraisal shall be shared evenly between the Company
and the Advisor.
(d)    The Advisor shall promptly upon termination:
(i)    pay over to the Company all money collected and held for the account of
the Company pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;


26



--------------------------------------------------------------------------------





(iii)    deliver to the Board all assets, including the Assets, and documents of
the Company then in the custody of the Advisor; and
(iv)    cooperate with the Company and take all reasonable actions requested by
the Company to provide an orderly transition of the advisory function.
ARTICLE V

INDEMNIFICATION
5.01    Indemnification by the Company.
(a)    The Advisor assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith using commercially
reasonable efforts and shall not be responsible for any action or inaction of
the Board or the Company in following or declining to follow any advice or
recommendations of the Advisor. The Advisor and its Affiliates, and the
directors, officers, employees, partners, members, stockholders, other equity
holders, agents and representatives of the Advisor and its Affiliates (each, an
“Advisor Indemnified Party”), will not be liable to the Company, any subsidiary
of the Company, the Board, the stockholders of the Company or of any of the
Company’s subsidiaries, partners, members or any other Person for any acts or
omissions by any Advisor Indemnified Party performed in accordance with and
pursuant to this Agreement, except by reason of any act or omission constituting
bad faith, willful misconduct, gross negligence, or reckless disregard of the
duties under this Agreement on the part of such Advisor Indemnified Party. The
Company shall, to the full extent lawful, reimburse, indemnify and hold harmless
each Advisor Indemnified Party, of and from any and all Losses in respect of or
arising from (i) any acts or omissions of such Advisor Indemnified Party
performed under this Agreement and not constituting bad faith, willful
misconduct, gross negligence or reckless disregard of duties on the part of such
Advisor Indemnified Party under this Agreement and (ii) any matter, act or
omission occurring prior to the date hereof relating to, in connection with, or
in respect of, the Company or any of its Affiliates or any of their respective
businesses, assets or properties (including any claim or litigation asserted or
instigated by a third party); provided, however, that to the extent an Advisor
Indemnified Party actually recovers insurance proceeds with respect to any
matter for which the Advisor Indemnified Party is entitled to indemnification,
then the amount payable to such Advisor Indemnified Party under this Section
5.01 in respect of such matter shall be reduced by the amount of such recovered
insurance proceeds. In addition, the Company shall advance funds to an Advisor
Indemnified Party for reasonable legal fees and other reasonable costs and
expenses incurred as a result of any claim, suit, action or proceeding for which
indemnification is being sought; provided, however, that such Advisor
Indemnified Party undertakes to repay such advanced funds to the Company,
together with the applicable legal rate of interest thereon, in cases in which
such Advisor


27



--------------------------------------------------------------------------------





Indemnified Party is found pursuant to a final and non-appealable order or
judgment to not be entitled to indemnification.
(b)    The indemnity provided for pursuant to this Section 5.01 shall extend,
without limitation, to any claims to the extent relating to any of the events or
outcomes set forth in the Prospectus or in any other filing made by the Company
with the Securities and Exchange Commission as possible results, outcomes or
risks associated with the business and investment objectives of the Company.
Notwithstanding the provisions of this Section 5.01, the Advisor shall not be
entitled to indemnification or be held harmless pursuant to this Section 5.01
for any activity with respect to which the Advisor shall be required to
indemnify or hold harmless the Company pursuant to Section 5.02.
5.02    Indemnification by Advisor. The Advisor shall indemnify and hold
harmless the Company from Losses, to the extent that such Losses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misconduct, gross negligence or reckless disregard of its duties
under this Agreement, but the Advisor shall not be held responsible for any
action or inaction of the Board or the Company in following or declining to
follow any advice or recommendation given by the Advisor.
ARTICLE VI

MISCELLANEOUS
6.01    Incorporation of Recitals. The recitals set forth above are hereby
incorporated and made a part of this Agreement.
6.02    Assignment to an Affiliate. This Agreement and any rights, duties,
liabilities and obligations hereunder and the fees and compensation related
thereto may be assigned by the Advisor, in whole or in part, to a duly qualified
and licensed Affiliate of the Advisor without obtaining the approval of the
Board. Any other assignment shall be made only with the approval of a majority
of the Board (including a majority of the Independent Directors). The Advisor
may assign any rights to receive fees or other payments under this Agreement
without obtaining the approval of the Board. This Agreement shall not be
assigned by the Company without the consent of the Advisor, except in the case
of an assignment by the Company to a corporation or other organization which is
a successor to all of the assets, rights and obligations of the Company, in
which case the successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company is bound by this Agreement.
This Agreement shall be binding on successors to the Company resulting from a
Change of Control or sale of all or substantially all the assets of the Company
or the Operating Partnership, and shall likewise be binding upon any successor
to the Advisor.
6.03    Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.


28



--------------------------------------------------------------------------------





6.04    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
the Advisor’s performance of the services specified in this Agreement may cause
the Advisor to conduct part of the active trade or business of the Company, and
the compensation specified in Article III may include both the payment of
management fees and the reimbursement of specified costs incurred in the
Advisor’s conduct of the active trade or business of the Company. If Advisor
were deemed to conduct part of the active trade or business of the Company for
the purposes of the Texas Margin Tax, then (a) Advisor and Company intend
Advisor to be, and shall treat Advisor as, a “management company” within the
meaning of Section 171.0001(11) of the Texas Tax Code, and (b) the Company and
the Advisor will apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the Texas
Tax Code to the Company’s reimbursements paid to the Advisor pursuant to this
Agreement of specified costs and wages and compensation. If applicable, the
Advisor and the Company further recognize and intend that (i) as a result of the
fiduciary relationship created by this Agreement and acknowledged in Section
2.02, reimbursements paid to the Advisor pursuant to this Agreement are
“flow-through funds” that the Advisor is mandated by law or fiduciary duty to
distribute, within the meaning of Section 171.1011(f) of the Texas Tax Code, and
(ii) as a result of Advisor’s contractual duties under this Agreement, certain
reimbursements under this Agreement are “flow-through funds” mandated by
contract to be distributed within the meaning of Section 171.1011(g) of the
Texas Tax Code. If applicable, the terms of this Agreement shall be interpreted
in a manner consistent with the characterization of the Advisor as a “management
company” as defined in Section 171.0001(11), and with the characterization of
the reimbursements as “flow‑through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
6.05    Notices. All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except as
herein otherwise specifically provided, shall be in writing and shall be: (a)
delivered personally or by commercial messenger; (b) sent via a recognized
overnight courier service; (c) sent by registered or certified mail, postage
pre-paid and return receipt requested; or (d) sent by facsimile transmission,
provided confirmation of receipt is received by sender and the original Notice
is sent or delivered contemporaneously by an additional method provided in this
Section 6.05; in each case so long as such Notice is addressed to the intended
recipient thereof as set forth below. Any party may change its address specified
above by giving each party Notice of such change in accordance with this Section
6.05. Any Notice shall be deemed given upon actual receipt (or refusal of
receipt).


29



--------------------------------------------------------------------------------





To the Company and the Operating Partnership:
Behringer Harvard Opportunity REIT I, Inc.
1985 Cedar Bridge Avenue, Suite 1
Lakewood, New Jersey 08701
Attention: Joseph E. Teichman, Esq. General Counsel and Secretary
With a copy to:
Steven J. Kaplan
Chairman
5910 Stoneshire Court
Dallas, TX 75252
Robert H. Bergdolt, Esq.
DLA Piper LLP
4141 Parklake Avenue
Suite 300
Raleigh, North Carolina 27612-2350
To the Advisor:










With a Copy to:
LSG-BH I Advisor LLC
1985 Cedar Bridge Avenue, Suite 1 
Lakewood, New Jersey 08701
Attention: Joseph E. Teichman, Esq. General Counsel and Secretary


Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq. James P. Gerkis, Esq.



6.06    Modification. This Agreement shall not be amended or supplemented, in
whole or in part, except by an instrument in writing signed by all the parties
hereto, or their respective successors or permitted assignees.
6.07    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
6.08    Choice of Law; Venue. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, and any action
brought to enforce the agreements made hereunder or any action which arises out
of the relationship created hereunder shall be brought exclusively in any of the
federal or state courts located in the Borough of Manhattan in New York City.
6.09    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent


30



--------------------------------------------------------------------------------





with any of the terms hereof. This Agreement may not be modified or amended
other than by an agreement in writing signed by each of the parties hereto.
6.10    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
6.11    Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
6.12    Headings. The titles and headings of sections and subsections contained
in this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
6.13    Execution in Counterparts. This Agreement may be executed with
counterpart signatures or in two or more counterparts, each of which shall be
deemed an original, and it shall not be necessary in making proof of this
Management Agreement to produce or account for more than one such counterpart.
6.14    Ownership of Proprietary Property. The Advisor and its Affiliates have
or may have a proprietary interest in the name “Lightstone”. The Advisor hereby
grants to the Company, to the extent of any proprietary interest the Advisor may
have in the name “Lightstone”, a non-transferable, non-assignable,
non-exclusive, royalty-free right and license to use the name “Lightstone”
during the term of this Agreement. The Company agrees that the Advisor and its
Affiliates will have the right to approve any use by the Company of the name
“Lightstone”, such approval not to be unreasonably withheld or delayed.
Accordingly, and in recognition of this right, if at any time the Company ceases
to retain the Advisor or one of its Affiliates to perform advisory services for
the Company, the Company will, promptly after receipt of a written request from
the Advisor, cease to conduct business under or use the name “Lightstone” or any
derivative thereof and the Company shall change its name and the name of any of
its subsidiaries to a name that does not contain the name “Lightstone” or any
other word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any of its Affiliates. At such time, the Company also will make
any changes to any trademarks, servicemarks or other marks necessary to remove
any references to the word “Lightstone”. Consistent with the foregoing, it is
specifically recognized that the Advisor or one or more of its Affiliates has in
the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having the name “Lightstone” as a part of
their name, all without the need for any consent (and without the right to
object thereto) by the Company. Neither the Advisor not any of its Affiliates
makes any


31



--------------------------------------------------------------------------------





representation or warranty, express or implied, with respect to the name
“Lightstone” licensed hereunder or the use thereof (including, without
limitation, as to whether the use of the name “Lightstone” will be free from
infringement of the intellectual property rights of third parties).
Notwithstanding the preceding, the Advisor represents and warrants that it is
not aware of any pending claims or litigation or of any claims threatened in
writing regarding the use or ownership of the name “Lightstone”.
6.15    Non-Solicitation. During the period commencing on the effective date of
this Agreement and ending one year following the termination of this Agreement,
neither the Company nor the Operating Partnership shall, without the Advisor’s
prior written consent, directly or indirectly, (a) solicit or encourage any
person to leave the employment or other service of the Advisor or its affiliates
or (b) hire, on behalf of the Company or any other person or entity, any person
who has within the prior year left his or her employment with the Advisor or its
affiliates. During the period commencing on the effective date of this Agreement
and ending one year following the termination of this Agreement, neither the
Company nor the Operating Partnership shall, whether for its own account or for
the account of any other person, firm, corporation or other business
organization, intentionally interfere with the relationship of the Advisor or
its affiliates with, or endeavor to entice away from the Advisor or its
affiliates, any person who during the term of the Agreement is, or during the
preceding one-year period was, a customer of the Advisor or its affiliates.
Notwithstanding the foregoing, the obligations of the Company under this Section
6.15 shall be waived and shall not apply in the following circumstances:
(i)    (A) the Advisor files for a voluntary petition under Title 11 of the
United States Code, 11 U.S.C. §101, et seq., as amended from time to time, or
any successor statute or statutes (the “Bankruptcy Code”) Code or any other
Federal or state bankruptcy, receivership or insolvency law; or (B) an
involuntary petition is filed against the Advisor under the Bankruptcy Code or
any other Federal or state bankruptcy, receivership or insolvency law, and such
petition or proceeding has not been dismissed or terminated within 60 days of
such filing;
(ii)    in the event the Advisor either (A) terminates this Agreement pursuant
to Section 4.02 hereof because Advisor is no longer in the business of providing
real estate asset management services or (B) materially breaches its obligations
to provide the services set forth in Section 2.02 hereof (other than with
respect to providing services with respect to acquisitions or prospective
acquisitions), and such material breach continues uncured for 15 business days
after the date the Company has given the Advisor written notice of such material
breach pursuant to Section 6.03; or
6.16    Rules of Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement. The recitals constitute an integral
part of this Agreement and hereby are incorporated by reference in this Section
6.16. This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement. Whenever
the words “include”, “includes”, “including” or “such as” are used in this
Agreement, they shall


32



--------------------------------------------------------------------------------





be deemed to be followed by the words “but not limited to”, whether or not they
are in fact followed by those words or words of like import.
[The remainder of this page has been intentionally left blank]




33



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Advisory Management
Agreement as of the date and year first above written.
BEHRINGER HARVARD OPPORTUNITY REIT I, INC.
By:
/s/ Steven K. Kaplan    
Name: Steven J. Kaplan
Title: Non-Executive Chairman of the Board of Directors

BEHRINGER HARVARD OPPORTUNITY OP I LP,
By:
BHO, Inc., its General Partner

By:
/s/ Thomas P. Kennedy    
Name: Thomas P. Kennedy
Title: President



LSG-BH I Advisor LLC
By:
/s/ David Lichtenstein    
Name: David Lichtenstein
Title: Authorized Signatory







[Signature Page to the Advisory Management Agreement]

